   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 1 of 29 PageID #:212




                 UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
__________________________________________
                                           :
SECURITIES AND EXCHANGE                    :
COMMISSION,                                :
                                           :
                  Plaintiff,               :
                                           : CASE NO. 19-cv-6473
            v.                            :
                                          :  Hon. Sharon Johnson Coleman
SBB RESEARCH GROUP, LLC,                  :
SAMUEL B. BARNETT, and                    :
MATTHEW LAWRENCE AVEN,                    :
                                          :
                  Defendants.             :
_________________________________________ :




                  PLAINTIFF’S MEMORANDUM IN RESPONSE
                   TO DEFENDANTS’ MOTION TO DISMISS




Dated: January 13, 2020                     UNITED STATES SECURITIES
                                            AND EXCHANGE COMMISSION

                                               Timothy S. Leiman
                                               Robert M. Moye
                                               Kevin A. Wisniewski
                                               Chicago Regional Office
                                               175 West Jackson Blvd., Suite 1450
                                               Chicago, IL 60604
                                               Telephone: (312) 353-7390

                                               Attorneys for the Plaintiff
       Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 2 of 29 PageID #:213




                                               TABLE OF CONTENTS

DISCUSSION ................................................................................................................. 1

  I.        The SEC Alleges Fraud With Particularity:........................................................ 2

  II.       The SEC’s Fraud Claims Should Not Be Dismissed Based On Defendants’
            Professed “Subjective Beliefs” Regarding GAAP Compliance. ......................... 6

       A.     Defendants’ Purported Subjective Beliefs Regarding Fair Value Cannot Be .........
              Inferred From the Complaint............................................................................ 7

       B.     Defendants’ Fraud Is Not A Matter of Opinion ................................................. 8

       C.     The SEC Has Alleged That Defendants Had No Basis to Believe That The
              Model Generated Exit Prices For the Funds’ Notes ......................................... 12

       D.     The SEC Pled That Defendants Misled Investors and its Auditor With Material
              Omissions ...................................................................................................... 13

  III.      The SEC Has Properly Pled Scienter. ............................................................... 14

  IV.       The Complaint Sufficiently Pleads That Defendants’ Fraud Was Material ...... 15

  V.        The SEC Has Pled That Barnett and Aven “Made” Material Misrepresentations
            under Exchange Act Rule 10b-5(b) ................................................................... 17

  VI.       Defendants Present an Improper Fact-based Defense Regarding the SEC’s
            Fraudulent Marketing Claims .......................................................................... 19

  VII.      The SEC Sufficiently Pleads That Defendant Aven Willfully Filed A False Form
            ADV With the Commission ............................................................................. 20

  VIII. The SEC Alleged That SBB Distributed Financial Statements That Did Not
        Comply With GAAP ....................................................................................... 21

  IX.       The SEC Adequately Alleges That SBB Lacked Policies to Prevent Fraud ....... 22

  X.        Defendants’ Objection to the Complaint’s Format Does Not Warrant Dismissal
            ......................................................................................................................... 23


                                                                  i
  Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 3 of 29 PageID #:214




                                          TABLE OF AUTHORITIES

Baena v. Woori Bank, 515 F. Supp. 2d 414 (S.D.N.Y. 2007) ........................................... 15

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). ............................................................... 2

Carpenters Pen. Trust Fund of St. Louis v. Barclays PLC, 56 F. Supp. 3d 549 (S.D.N.Y. Oct.
20, 2014) ..................................................................................................................... 18

City of Pontiac Gen. Emp. Ret. Sys. v. Lockheed Martin Corp., 875 F. Supp. 2d 359 (S.D.N.Y.
2012) .......................................................................................................................... 18

Customguide v. Careerbuilder, LLC, 813 F. Supp. 2d 990 (N.D. Ill. 2011) ..................... 24 n.7

Di Leo v. Ernst & Young, 901 F.2d 624 (7th Cir. 1990) .................................................. 2, 15

Fait v. Regions Fin. Corp., 655 F.3d 105 (2d Cir. 2011) ............................................... 10, 12

Ganino v. Citzens Utilities Co., 228 F.3d 154 (2d Cir. 2000).............................................. 16

Janus Capital Grp. v. First Deriv. Traders, 564 U.S. 135 (2011) ..................................... 17-18

Marks v. CDW Computer Ctrs., 122 F.3d 363 (7th Cir. 1997)......................................... 15-16

Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund, 575 U.S. 175 (2015).... 13

Rockies Fund, Inc. v. SEC, 428 F.3d 1088 (D.C. Cir. 2005)............................................9-10

SEC v. Benger, 931 F. Supp. 2d 908, (N.D. Ill. 2013) ................................................ 18 n.5

SEC v. Carter, 2011 WL 5980966 (N.D. Ill. Nov. 28, 2011) ...................................... 18 n.5

SEC v. Falor, 2010 WL 3385510 (N.D. Ill. Aug. 19, 2010) ............................................. 15

SEC v. Goldstone, 952 F. Supp. 2d 1060 (D.N.M. 2013) ....................................... 11, 23-24

SEC v. Holschuh, 694 F.2d 130 (7th Cir. 1982) ................................................................ 14

SEC v. Kameli, 373 F. Supp. 3d 1194 (N.D. Ill. 2019) ............................................... 24 n.7

SEC v. Nostra Energy, Inc., 202 F. Supp. 3d 391 (S.D.N.Y. 2016) .............................. 18 n.5

SEC v. Nutmeg Grp., LLC, 162 F. Supp. 3d 754 (N.D. Ill. 2016) ..................................... 14

S.E.C. v. Platforms Wireless Int’l Corp., 617 F.3d 1072 (9th Cir. 2010) ................................ 7



                                                               ii
 Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 4 of 29 PageID #:215




SEC v. Sayid, 2018 WL 357320 (S.D.N.Y. Jan. 10, 2018) .............................................. 18

SEC v. System Software Assocs., Inc., 145 F. Supp. 2d 954 (N.D. Ill. 2001) ........................ 10

SEC v. Ustian, 2019 WL 7486835 (N.D. Ill. Dec. 13, 2019) ........................ 7, 12, 15, 24-25

Walls v. Vre Chicago Eleven, LLC, 2016 WL 5477554 (N.D. Ill. Sept. 29, 2016)................ 23




                                                 iii
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 5 of 29 PageID #:216




       The SEC’s Complaint meticulously details Defendants’ multi-year scheme to inflate

the assets and performance of the investment funds they managed (the “Funds”), and

identifies the misrepresentations and omissions that propelled that scheme forward. The

SEC describes the accounting and valuation concepts at issue, presents a well-organized

chronology of Defendants’ misconduct, and specifies the respective roles of Defendants

Barnett and Aven in perpetuating the fraud. In sum, the Complaint alleges that Barnett,

Aven, and SBB rigged SBB’s valuation model (the “Model”) to inflate the Funds’

performance. (Id. ¶¶ 33-62.) As part of that fraud, Barnett, Aven, and SBB: (1) repeatedly

lied to investors and SBB’s auditor, falsely claiming that SBB had valued the Funds’

securities according to generally accepted accounting principles (“GAAP”) (id. ¶¶ 71-73, 85-

91), and (2) lied to prospective investors in marketing materials for its flagship fund,

Polysight I, LLC (“Polysight”) (id. ¶¶ 92-107).

       Faced with the well-pled factual allegations of the Complaint, Defendants stand the

motion to dismiss standard on its head. Three maxims must guide evaluation of

Defendants’ Motion to Dismiss: (1) the SEC’s allegations must be taken as true, (2) the

Complaint must be read as a whole, and (3) all reasonable inferences must be taken in the

SEC’s favor. Defendants’ brief violates all three of those maxims within the first few pages.

First, Defendants (a) label the SEC’s allegations as “false,” “half-truths,” and

“exaggerations,” (Def. Br. at 1-2), (b) tout “clean audits” the Funds purportedly received

(id.) without mentioning that the auditor resigned after it discovered that the Defendants

had been lying to them for years (Compl. ¶¶ 70-71, 108-111), and (c) quote isolated phrases

out of context to argue that the Complaint’s allegations of fraud actually “suggest” that

Defendants acted in good faith. (Def. Br. at 9.)



                                               1
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 6 of 29 PageID #:217




       Second, Defendants ask the Court to ignore the SEC’s well-pled allegations

regarding scienter, materiality, and attribution of misrepresentations. (Id. at 14-18, 20.)

Third, Defendants present an improper fact-based defense regarding SBB’s fraudulent

marketing materials, effectively asking the Court to draw inferences in their favor. (Id. at 20-

22.) Finally, and perhaps most disturbingly, Defendants take the position that the alleged

misconduct is not actionable, arguing that the Court should find, as a matter of law, that (a)

their fraudulent valuation methods were mere matters of opinion, and (b) in their heart of

hearts – Barnett and Aven did not subjectively believe they were committing fraud.

       But, after sifting through the 13 issues raised by the Defendants, the fact remains that

the SEC’s Complaint easily meets the actual pleading standard at hand. It pleads the “who,

what, when, where, and how” of Defendants’ fraud and pleads facts that would allow any

reasonable fact-finder to find Defendants liable on each of the SEC’s claims. That is all that

is required. Accordingly, Defendants’ motion to dismiss should be denied.

       I.     The SEC Alleges Fraud With Particularity.

       To survive a motion to dismiss, the SEC need only plead facts sufficient to state a

claim that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The

SEC’s fraud claims pass muster under Fed. R. Civ. P. 9(a) so long as the Complaint answers

the so-called “newspaper questions” – i.e., the “who, what, when, where and how” of the

fraud. Di Leo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). The SEC’s Complaint

meets that standard with plenty of room to spare. It alleges the:

       Who: SBB, Barnett (SBB’s CEO), and Aven (SBB’s COO). (Id. ¶¶ 17-19.)

       Where: Barnett initially worked in California before joining Aven at SBB’s

headquarters in Northbrook, Illinois. (Id. at ¶ 20.)



                                                2
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 7 of 29 PageID #:218




        What: Barnett, Aven, and SBB created and applied a valuation model designed to

inflate the performance of a series of private funds that SBB managed. (Id. ¶¶ 33-62.) As part

of that fraud, Barnett, Aven, and SBB: (1) made material misrepresentations to investors

and SBB’s auditor (“Auditor A”), falsely claiming that SBB had valued the Funds’ securities

according to GAAP (id. ¶¶ 71-73, 85-91), (2) overcharged investors fees and inflated fund

performance for five years (id. ¶¶ 74-84), and (3) made material misrepresentations in

marketing materials for Polysight related to that Funds’ lockup period, high water mark,

and performance (id. ¶¶ 92-107). As described in Section V below (at pp. 17-19), the

Complaint attributes each material misstatement to the appropriate Defendant(s).

        How: Almost all of the Funds’ assets were invested in structured notes – hybrid

securities with a bond component and an option component. (Id. ¶¶ 26-27.) Barnett, Aven,

and SBB represented to investors that SBB would value those notes at “fair value” as

required by GAAP. (Id. ¶¶ 33-35.) Both Barnett and Aven understood that, to comply with

GAAP’s “fair value” requirement, they had to record the Funds’ investments at an “exit

price,” or the price the Funds could reasonably expect to obtain if they sold their securities

to other market participants. 1 (Id. ¶¶ 34.) To do that, Defendants were required by GAAP to

use the assumptions that other market participants would use when pricing the notes. (Id. ¶

35.) SBB valued the Funds’ structured notes by breaking them up into their component

options, valuing those options, and then aggregating the option values. (Id. ¶ 37.) The SEC

details the industry standard practices for valuing options used by market participants. (Id.

¶¶ 37-40.) The identified option valuation practices – embodied in the Black Scholes Merton




1
 For this reason, as Defendants concede (Def. Br. at 6), the concepts of “GAAP compliance,” “fair value,” and “exit
price” are interchangeable in this context.


                                                        3
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 8 of 29 PageID #:219




model – have been industry standard for decades. (Id. ¶¶ 38-39.) Defendants knew, and have

admitted, that the Black-Scholes Merton model is the “preferred model in the industry.” (Id.

¶¶ 38, 41.)

       Despite knowing what option valuation practices were used by market participants,

Defendants intentionally (or recklessly) created a Model that rejected the core valuation

principles identified in the Complaint. (Id. ¶¶ 42-53.) They did this for reasons antithetical to

the concept of “fair value”: they thought that market participants (the very parties from

whom they could obtain an “exit price”) were wrong. (Id. ¶ 43.) So, Defendants knowingly

(or recklessly) designed a model to generate note values which were higher than what the

market would dictate – i.e., higher than a reasonable “exit price.” (Id. ¶ 44.) Aven even

admitted that the Defendants did not consider accounting principles when creating the

Model and, instead, relied on their “intuition.” (Id. ¶¶ 52-53.) Rather than follow industry

practice or academic research, Defendants created variables for the Model out of whole

cloth and manipulated them to get the inflated values they wanted. (Id. ¶¶ 44-52.)

       Defendants had every opportunity to abandon their custom Model and fulfill their

promise to comply with GAAP. They consulted an expert who suggested a model more in

line with industry assumptions. (Id. ¶¶ 55-57.) Defendants rejected that advice. (Id. ¶ 57.) In

a significant “red flag,” Defendants’ Model generated absurd day-one values for the Funds’

securities. (Id. ¶¶ 59-60.) They kept using it. The Model produced note values routinely

exceeding price quotes from the issuing banks (the only market participants likely to buy

back the securities at an “exit price”). (Id. ¶ 61.) Defendants stayed the course. In 2014, SEC

exam staff warned SBB that its Model did not comply with GAAP. (Id. ¶ 63.) Defendants

still did not budge. While they told the SEC they would consult with valuation experts to



                                                4
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 9 of 29 PageID #:220




change the Model, Defendants instead tried to hire firms to validate the Model. (Id. ¶¶ 65-

67.) When two such firms refused to validate the Model – citing the same deficiencies

identified by the SEC – Defendants hid that fact from SBB’s auditor and kept using the

Model. (Id. ¶ 110.)

       Finally, after the SEC issued a formal deficiency letter in March 2016 memorializing

the Model’s defects – and after nearly five years of inflating the Funds’ performance –

Defendants began to make changes. (Id. at ¶¶ 74-84.) SBB’s shift to a more GAAP-

compliant model revealed that Defendants’ effort to flout GAAP and inflate note values had

worked. (Id. ¶¶ 79-82.) When SBB finally adopted and retroactively applied a third-party

model more consistent with industry standards, the Funds’ performance figures and net

asset values (“NAVs”) declined across the board. (Id. ¶¶ 80-82, 86.) These material declines

reflect the extent of Defendants’ fraud over the preceding years. (Id.) Even then, Defendants

covered up their fraud by hiding the SEC’s deficiency letter from Auditor A, secretly

crediting investor accounts to hide overcharged fees, failing to disclose revised (and

materially reduced) Fund values to investors, and keeping two sets of books with different

Fund performance figures (one for existing investors using the old Model and one for

prospective investors using the new one). (Id. ¶¶ 70-71, 77, 83-84.) In sum, each time the

Defendants had the chance to tell the truth, they chose to hide it.

       While the fraud involving SBB’s Model was ongoing, Barnett, Aven, and SBB

started marketing Polysight to outside investors. In doing so, Barnett and Aven each made

material misrepresentations to prospective investors about critical aspects of that Fund,

including its lockup period, the lack of a high watermark, and Polysight’s historical

performance. (Id. ¶¶ 92-107.) And when SBB’s placement agent suggested Aven and



                                               5
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 10 of 29 PageID #:221




Barnett come clean about their manipulated performance figures, Barnett instructed him to

keep quiet. (Id. ¶¶ 105-107.)

       When: Defendants’ fraudulent conduct started in December 2011 (when they

launched the Model). (Id. ¶ 42.) The fraud was ongoing when the SEC filed the Complaint.

As of September 2019, SBB, Barnett, and Aven still had not told investors the truth about its

fraudulent valuation practices or the decline in the Funds’ historical NAVs. (Id. ¶¶ 84, 102-

106.) Defendants’ misrepresentations about SBB’s purported GAAP compliance were made

from 2013 through 2016. (Id. ¶¶ 33, 85-91.) Defendants’ fraudulent marketing of the

Polysight Fund started in November 2015 and continued through at least January 2017. (Id.

¶¶ 96, 98.)

       These allegations – pled with even further detail in the Complaint – are more than

enough to answer the relevant “newspaper questions,” and thereby plead fraud with

particularity under Fed. R. Civ. P. 9(b). Nothing further is required.

       II.    The SEC’s Fraud Claims Should Not Be Dismissed Based On Defendants’
              Professed “Subjective Beliefs” Regarding GAAP Compliance.

       Faced with the SEC’s well-pled allegations, Defendants repeatedly ask the Court to

depart from the motion to dismiss standard. For example, Defendants ask the Court to infer

that they acted in good faith – i.e., that they subjectively believed that their Model generated

exit prices for the Funds’ notes. (Def. Br. at 9.) This, even though the Complaint alleges that

Defendants deliberately (or recklessly) ignored GAAP, disagreed with market participants’

views on option pricing, abandoned time-tested option valuation principles, and calibrated

the Model to obtain values for the notes which were higher than an exit price.

       Defendants then ask the Court to find as a matter of law – at the pleading stage – that

their alleged deviations from GAAP and inflation of note values merely reflect an


                                               6
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 11 of 29 PageID #:222




“expression of opinion.” (Def. Br. at 7-8.) This, before any experts are heard regarding

GAAP’s requirements and option valuation standards, and before evidence of Defendants’

flouting of GAAP is presented. In sum, Defendants argue that, the Court should find that

there is no fraud because – notwithstanding the well-pled facts to the contrary – Barnett and

Aven subjectively believed that their Model complied with GAAP. Needless to say, that is

not the standard for dismissing fraud claims. See, e.g., SEC v. Ustian, 2019 WL 7486835, at

*38 (N.D. Ill. Dec. 13, 2019); S.E.C. v. Platforms Wireless Int’l Corp., 617 F.3d 1072, 1094–95

(9th Cir. 2010) (rejecting argument that defendant’s subjective beliefs should preclude

scienter finding, noting that “[i]f such a self-serving assertion could be viewed as controlling,

there would never be a successful prosecution or claim for fraud”).

       Here, Defendants’ application of their “subjective belief standard” has at least four

fatal flaws: (1) Defendants’ purported good faith appears nowhere in the Complaint, (2) the

SEC has alleged that the Defendants deliberately (or recklessly) deviated from objective

valuation standards – a matter of fact not opinion, (3) even if Defendants’ GAAP

compliance were a matter of opinion, the SEC has pled enough facts to support the

inference that Defendants’ purported “belief” was not genuinely held or was baseless, and

(4) the SEC alleged material omissions that rendered Defendants’ disclosures to investors

misleading regardless of how those disclosures are characterized.

       A.     Defendants’ Purported Subjective Beliefs Regarding Fair Value Cannot Be
              Inferred From the Complaint:

       Defendants’ attempt to recast their fraud as a mere “expression of opinion” hinges

on their ability to shoehorn a new fact into the SEC’s Complaint: that they acted with a

good faith belief that the Model would generate a “fair value” exit price. This new fact is

critical to Defendants’ argument. After all, if the Defendants did not subjectively believe


                                                7
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 12 of 29 PageID #:223




that they were complying with GAAP, their promises of GAAP compliance would

constitute fraud whether deemed an opinion or a statement of fact. Obviously, the

Complaint does not expressly allege that Defendants acted in good faith. So, Defendants ask

the Court to infer their good faith, arguing that the Complaint “suggests” that Defendants

subjectively believed their Model produced fair value estimates. (Def. Br. at 9.) They glean

this “suggestion” by quoting isolated allegations out of context. For example, Defendants

highlight the SEC’s allegation that the Model “dovetailed with the Defendants’ subjective

intuition” and “confirmed their subjective assumptions.” (Id.) But, they omit the SEC’s

allegation that Defendants’ “intuition” and “assumptions” led them to (a) ignore GAAP, (b)

abandon 50 years of industry standard valuation principles, (c) assume that the market was

wrong, (d) invent model inputs lacking any support in industry practice or academic

research, and (e) manipulate those inputs to generate option values exceeding those found in

the market. (Compl. ¶¶ 38-53.) The SEC’s Complaint cannot “suggest” that Defendants

acted in good faith when it expressly alleges the opposite.

       In sum, Defendants’ requested inference of good faith is not only improper at this

stage (where all reasonable inferences must be drawn in the SEC’s favor), it would require

the Court to ignore the core allegations of the Complaint.

       B. Defendants’ Fraud Is Not A Matter of Opinion:

       The SEC does not allege that the Defendants’ fraudulent note valuations were false

in the abstract. Rather, the SEC alleges that the Defendants (1) were subject to an objective

valuation standard under GAAP, (2) were obligated to reach an exit price – i.e., the price

that they could find in the market, (3) were required to employ the assumptions and

practices of market participants (which are specified in the Complaint), (4) deliberately (or




                                               8
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 13 of 29 PageID #:224




recklessly) deviated from those objective standards so they could generate higher values for

the Funds’ notes, and (5) successfully inflated note values (as evidenced by the decline in

Fund performance and NAVs when SBB finally stopped using the fraudulent Model). 2

       Defendants’ failure to comply with GAAP is not a matter of opinion in this context.

Neither is GAAP’s requirement that SBB to rely on the assumptions and practices of market

participants. That is how the standard is written. (Id. ¶ 35.) That market participants valued

options using certain standard assumptions and practices also is not a matter of opinion.

SBB and Aven have admitted as much. (Id. ¶ 41.) That Aven and Barnett radically deviated

from those objective standards also is not a matter of opinion; the SEC has detailed how the

Model drastically deviated from industry standards and how that led to inflated note values.

(Id. ¶¶ 37-53.) Nor is it a matter of opinion that: (a) Aven admitted that Defendants did not

consider GAAP when creating the Model and proceeded on “intuition,” or (b) that SBB’s

eventual, grudging retreat to a GAAP-compliant model resulted in a material drop in the

Funds’ performance and NAVs. Those are objective facts that can be proved or disproved

before a trier of fact. When proved, the SEC’s allegations would allow a reasonable juror to

conclude that Defendants made material misstatements of fact when they assured investors

that they valued the Funds’ securities in accordance with GAAP.

       When a plaintiff pleads that a defendant has violated objective accounting standards,

courts regard the defendant’s alleged GAAP violations (and representations of GAAP

compliance) as matters of fact. See, e.g., Rockies Fund, Inc. v. SEC, 428 F.3d 1088, 1097 (D.C.


2
 Defendants accuse the SEC of engaging in “fraud by hindsight” by referencing the decline in Fund
performance resulting from SBB’s 2016 abandonment of the Model. (Def. Br. at 12.) That is not the
case. The SEC alleges that from the Model’s inception, Barnett, Aven, and SBB abandoned GAAP
and manipulated the Model to inflate note values. The decline in note values when SBB finally
switched to a GAAP-compliant Model in 2016 both evidences that Defendants were successful in
that effort, and provides a means of measuring the effect of Defendants’ deviations from GAAP.


                                                9
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 14 of 29 PageID #:225




Cir. 2005) (holding that a fund’s deviation from “standard accounting practice” in valuing

restricted stock and its “slipshod” valuation practices – while promising investors in its

prospectus that it would follow standard practice – supported the SEC’s finding that

defendant committed fraud based on the fund’s reckless disregard for the accuracy of its

valuations); see also SEC v. System Software Assocs., Inc., 145 F. Supp. 2d 954, 958 (N.D. Ill.

2001) (denying motion to dismiss SEC’s fraud claims related to materially false financial

statements, holding that the fact defendants’ revenue recognition practices did not conform

with GAAP presumptively reflects “a false or misleading statement of material fact under

Rule 10b-5”).

       Defendants try to avoid liability by arguing that GAAP standards are amorphous,

that a “range of treatments” are appropriate when valuing the component options of the

Funds’ notes, and cite cases for the proposition that courts treat valuation as matter of

opinion. But, none of Defendants’ cases address option valuation practices or involve

credible allegations that the defendant deviated from time-tested, objective valuation

practices used by market participants. One of Defendants’ main cases is instructive. In Fait

v. Regions Fin. Corp., 655 F.3d 105 (2d Cir. 2011), the lower court dismissed plaintiff’s claim

that a corporate defendant failed to accurately value goodwill and loan loss reserves on its

financial statements as required by GAAP. The appellate court affirmed, holding that the

plaintiff’s allegations regarding goodwill involved misstatements of opinion, not of fact.

Fait, 655 F.3d at 110-111. But, in doing so, the Second Circuit based its ruling on the fact

that “[]plaintiff does not point to any objective standard” that the company “should have

[used] but failed to use” in determining the value of its assets or loan loss reserves. Id. at

110-112 (emphasis added). Here, the SEC pleads the exact details that were lacking in Fait:



                                                10
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 15 of 29 PageID #:226




the Complaint specifically identifies the objective assumptions and industry standard

practices that the Defendants “should have but failed” to follow when valuing the Funds’

notes. (Compl. ¶¶ 33-53.)

        The court in another of Defendants’ cases, SEC v. Goldstone, expressly rejected the

very argument Defendants make here. There, the SEC alleged that the defendants made a

material misstatement in their company’s annual report which included an “other than

temporary impairment (OTTI)” analysis of the company’s assets that did not comply with

GAAP. SEC v. Goldstone, 952 F. Supp. 2d 1060, 1228 (D.N.M. 2013). The defendants

moved to dismiss, arguing – as Defendants do here – that GAAP was “far from a set of

canonical rules” and that the OTTI analysis was merely a “subjective judgment” that could

not form the basis of a material misrepresentation. Id. The Goldstone court rejected that

argument, denied the motion to dismiss as it related to the OTTI analysis, and held that,

even though some subjective judgment was involved, the SEC sufficiently alleged that the

OTTI analysis should have been based on objective factors required by GAAP. 3 Id.

        Perhaps Defendants can elicit expert testimony that the Model variables that they

invented and manipulated are consistent with the standard assumptions and practices of

market participants for valuing options (and thus consistent with GAAP). Or, perhaps they

will be able to convince a jury that there are no standards for valuing options, that option

valuation is just a matter of opinion, and Defendants’ methods fit within a wide “range of

reasonable treatments.” But, that is not what the SEC alleges and the Court should not

reach any legal conclusion in Defendants’ favor on this issue at the motion to dismiss stage.



3
  The Goldstone court also held that, even if construed as a matter of opinion, the SEC pled sufficient
facts to demonstrate that defendants did not believe, or were reckless in believing, that their OTTI
analysis complied with GAAP. Goldstone, 952 F. Supp. 2d at 1238.


                                                  11
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 16 of 29 PageID #:227




       C. The SEC Has Alleged That Defendants Had No Basis to Believe Their Model
          Generated Exit Prices For the Funds’ Notes:

       As stated above, Defendants’ assurances of GAAP compliance were not mere

expressions of opinion. But, the Court need not resolve this issue now because, even if

Defendants’ valuation method and resulting note valuations could be construed as matters

of opinion, the Complaint satisfies the standard for pleading fraud.

       Defendants’ purported “opinions” regarding GAAP compliance are actionable if the

SEC pleads sufficient facts to support an inference that either (a) the Defendants did not

genuinely believe that they were valuing the Funds’ notes at an “exit price,” or (b)

Defendants’ opinion was “without a basis in fact.” See, e.g., Fait, 655 F.3d at 112. Contrary

to Defendants’ brief, opinions that are given recklessly – i.e., opinions without a reasonable

basis – are just as actionable as those made in bad faith. See, e.g., SEC v. Ustian, 229

F.Supp.3d 739, 767 (N.D. Ill. 2017) (denying motion to dismiss, holding that opinions made

without genuine belief “or a reasonable basis” are “untrue statement(s) which, if made

knowingly or recklessly” violate federal securities law).

       The SEC meets the standard described in Fait and Ustian. In fact, the SEC expressly

alleges that Barnett and Aven had no intention of reaching an exit price. (Id. ¶¶ 7, 43-44.)

Deviating from market norms was their goal. Among other things, the SEC alleges that:

•    Defendants knew that GAAP required them to value the Funds’ notes at an “exit
     price” – i.e., in a manner consistent with the assumptions and practices of market
     participants (id. ¶¶ 33-36);

•    Defendants knew what the industry standard was for valuing options (id. ¶¶ 37-41);

•    Despite knowing those standards, Defendants created a Model that (a) abandoned
     over 50 years of standard option valuation principles, and (b) included variables with
     no basis in industry practice or academic research (id. ¶¶ 42-53);




                                                12
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 17 of 29 PageID #:228




•    Defendants did so because they thought that market assumptions and practices – the
     very practices required to reach an “exit price” – were wrong (id. ¶¶ 43-44);

•    Defendant Aven admitted that Defendants did not consider GAAP when creating the
     Model and instead proceeded on “intuition” (id. ¶¶ 52-53);

•    While creating and applying the model, Defendants ignored the valuation advice of
     industry experts (id. ¶¶ 54-57, 67); and

•    When the SEC confronted SBB about the Model’s defects under GAAP, Defendants
     kept using the Model for the next two years (id. ¶¶ 63-66).

       In short, the SEC has pled more than enough facts to support a conclusion that the

Defendants did not believe – or had no basis for believing – that their Model complied with

GAAP.

       D. The SEC Pled That Defendants Misled Investors and its Auditor With Material
          Omissions:

       As Defendants tacitly acknowledge, their statements regarding GAAP compliance –

whether couched as a matter of opinion or a matter of fact – are actionable if they misled

investors by omitting material information. (Def. Br. at 8.) Indeed, in Omnicare, Inc. v.

Laborers Dist. Council Constr. Indus. Pension Fund, 575 U.S. 175, 188 (2015), the Supreme

Court warned that “a reasonable investor may … understand an opinion statement to

convey facts … about the speaker’s basis for holding that view,” and “if the real facts are

otherwise, but not provided, the opinion statement will mislead its audience.” To escape the

logic of that holding, Defendants argue that the SEC does not identify any material

omissions. They bluntly state that the Complaint fails to “specify what information was

actually omitted.” (Def. Br. at 14.)

       The allegations of the Complaint belie Defendants’ argument. The SEC alleges that

the Defendants misled investors and Auditor A by hiding critical information about SBB’s

valuation process. Specifically, the SEC alleges that the Defendants failed to disclose to


                                              13
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 18 of 29 PageID #:229




investors that “their Model… was designed to inflate the note values …was not designed to

reach an exit price as required by GAAP, and … generated note values that routinely

exceeded prices generated by the only market participants in position to buy the notes

back.” (Id. ¶ 62.) The SEC also alleges that investors were never told that: “(a) SBB did not

value the Funds’ notes at fair value; (b) the SBB Model artificially inflated the value of

structured notes for five years; (c) SBB revised the Funds’ NAVs for the time period 2011

through 2015; (d) the Funds’ past monthly, year-to-date, and lifetime performance

substantially decreased; (e) the Funds’ prior audited financial statements included materially

inflated assets and NAVs, and (f) SBB overcharged the Funds over $1,400,000 for a period

of five years.” (Id. ¶ 83.)

       Finally, the SEC alleges that Defendants failed to disclose critical information to

SBB’s auditor, namely (1) the SEC’s deficiency letter and (2) the fact that, contrary to its

management representation letters, SBB had created a results-oriented model that was not

designed to comply with GAAP. (Id. ¶¶ 71-72.)

       In short, Defendants’ unqualified statement that the SEC “never specifies what

information was actually omitted” is simply incorrect.

       III.    The SEC Has Properly Pled Scienter.

       Several of the SEC’s claims do not require proof of scienter. For example, the SEC’s

fraud claims under Securities Act Sections 17(a)(2) and 17(a)(3), and Advisers Act Sections

206(2), and 206(4) require only a finding of negligence. See SEC v. Holschuh, 694 F.2d 130,

143 (7th Cir. 1982); SEC v. Nutmeg Grp., LLC, 162 F. Supp. 3d 754, 775 (N.D. Ill. 2016).

Defendants’ scienter arguments do not address those counts.




                                               14
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 19 of 29 PageID #:230




       Although Fed. R. Civ. P. 9(b) requires that fraud be pled with particularity, “it does

not require ‘particularity’ with respect to the defendants’ mental state.” DiLeo, 901 F.2d at

629. The SEC need only provide a “basis for believing” that Barnett and Aven acted

knowingly or recklessly. See id. Generally, a plaintiff clears that threshold when the

complaint answers the “newspaper questions.” See, e.g., SEC v. Falor, 2010 WL 3385510, at

*3 (N.D. Ill. Aug. 19, 2010). As shown in Section I above (pp. 2-6), the SEC’s Complaint

has done just that. As discussed above (pp. 12-13), in answering the “newspaper questions,”

the SEC expressly alleged facts that, if proven, would establish that Defendants knew – or

recklessly disregarded – that their Model was not valuing the Funds’ notes at fair value as

required by GAAP.

       Further, the SEC pleads that Defendants actively tried to hide their misconduct by

lying to SBB’s auditor, secretly refunding overcharged fees, and refusing to revalue the

Funds’ historical NAVs. (Id. ¶¶ 68-72, 77, 82-84.) The SEC’s allegations of a cover-up, when

proven, will constitute strong circumstantial evidence of scienter. See, e.g., Baena v. Woori

Bank, 515 F.Supp.2d 414, 421 (S.D.N.Y. 2007); Falor, 2010 WL 3385510, at *3.

       In short, the SEC’s allegations regarding Defendants’ conduct – which Defendants

ignore in favor of a discussion of motive (Def. Br. 14-15) – are more than enough to

adequately plead scienter.

       IV.     The Complaint Sufficiently Pleads That Defendants’ Fraud Was Material.

       Defendants’ materiality arguments ignore the applicable pleading standard.

Materiality is an inherently fact-specific inquiry. See, e.g., Ustian, 229 F. Supp. 3d at 765. For

that reason, a determination of materiality “is rarely appropriate at the summary judgment

stage, let alone on a motion to dismiss.” Marks v. CDW Computer Ctrs., 122 F.3d 363, 370



                                               15
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 20 of 29 PageID #:231




(7th Cir. 1997). Fraud claims cannot be dismissed on the grounds of materiality “unless they

are so obviously unimportant to a reasonable investor that reasonable minds could not differ

on the question of their importance.” Ganino v. Citzens Utilities Co., 228 F.3d 154, 162 (2d

Cir. 2000) (vacating district court’s dismissal of complaint, finding plaintiff adequately

alleged materiality of improper accounting affecting less than 2% of revenue).

       Here, Defendants’ misconduct involved key aspects of the investments at issue. The

SEC alleges that Defendants deliberately manipulated the value of the Funds’ securities,

inflated the Funds’ performance and NAVs (i.e., the price investors paid when investing in

the Funds), improperly collected fees, and then covered up of all of the above. It is difficult

to believe that any reasonable investor would consider such conduct “obviously

unimportant.” See Ganino, 228 F.3d at 163 (emphasizing that materiality inquiry must

include qualitative analysis as well as quantitative analysis).

       But, the SEC goes much further on the issue of materiality: it provides specific

examples of how SBB’s rigged Model affected prices. When SBB finally adopted a model

that used techniques and assumptions of market participants – as GAAP requires – Fund

performance and NAVs plummeted (exposing the effect of Defendants’ 5-year campaign to

inflate note values). (Id. ¶¶ 78-82.) For example:

•      The note marks for notes held by Polysight – the very fund SBB was marketing to
       new investors – declined by 5-11% (Id. ¶ 80);

•      Polysight’s two year cumulative return for 2014 and 2015 declined by 12.37%.
       Polysight went from a return of 13.04% during that period using SBB’s rigged model
       to a .67% return using the new model. (Id. ¶¶ 80-81);

•      Polysight’s returns for 2014 went from a positive return (generating a management
       and performance fee for SBB) to a negative return (which would not have generated
       a fee) (Id.);




                                               16
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 21 of 29 PageID #:232




•      The inflated note values produced by the rigged model were incorporated into the
       NAVs of all of the Funds and caused them to be materially overstated. (Id. ¶¶ 82, 86.)
       This affected Funds “across the board.” (Id. ¶ 82.) For example, use of the new
       third-party model caused Polysight’s NAV to decline by 5.02% in 2014 and 6.04% in
       2015 (Id.); and

•      In the 2014 and 2015 financial statements for the Funds, every Fund but one had its
       NAV overstated by at least 5% (Id. ¶ 86.)

       The SEC’s allegations easily surpass the low hurdle for pleading materiality. Perhaps

Defendants may be able to convince a jury that reasonable investors would not care about

investment returns, being overcharged fees for five years, or the manipulation of note

values. But Defendants’ materiality arguments should be hashed out at trial after discovery.

They do not warrant dismissal of the SEC’s Complaint. 4

       V.      The SEC Has Pled That Barnett and Aven “Made” Material
               Misrepresentations under Exchange Act Rule 10b-5(b).

       Contrary to Defendants’ brief, the SEC alleges facts that would allow a reasonable

juror to conclude that Barnett, Aven, and SBB “made” material misrepresentations to

investors and SBB’s auditor within the meaning of Exchange Act Rule 10b-5(b).

       Defendants argue that the SEC has not identified the “maker” of each material

misrepresentation as that term is defined in the Supreme Court’s decision in Janus Capital

Grp. v. First Deriv. Traders, 564 U.S. 135, 142 (2011). (Def. Br. at 20.) But, courts at the

pleading stage have found Janus satisfied by a wide variety of factual allegations, including


4
 Defendants argue that Auditor A’s resignation does not support an inference that Defendants’ lies
and omissions in their management representation letters were material. (Def. Br. at 17-18.) But,
once again, Defendants do not accurately construe the SEC’s allegations. The SEC alleges that: (1)
Auditor A resigned after discovering that Defendants withheld material information and issued
misleading management representation letters, and (2) Auditor A’s own resignation letter highlights
that it was withdrawing its audit opinions because of those misleading statements and material
omissions. (Compl. ¶¶ 108-111.) The fact that Defendants hid the truth from Auditor A for over two
and a half years does not diminish the relevance of Auditor A’s resignation. To the contrary, it
demonstrates the extent and duration of Defendants’ fraud.



                                                17
     Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 22 of 29 PageID #:233




 allegations that the defendant (a) “reviewed and approved” false press releases, (b)

 “approved, adopted, and collectively implemented” fraudulent share purchase agreements,

 and (c) “managed the content” of and “approved” fraudulent promotional material. 5

 Allegations that a defendant signed the fraudulent document also suffice. See, e.g., SEC v.

 Sayid, 2018 WL 357320, at *5 (S.D.N.Y. Jan. 10, 2018). And, Janus does not require

 plaintiffs to limit themselves to one “maker” for each misstatement. See, e.g., Carpenters Pen.

 Trust Fund of St. Louis v. Barclays PLC, 56 F. Supp. 3d 549, 558 (S.D.N.Y. Oct. 20, 2014)

 (“[Janus] does not imply that there can be only one ‘maker’” of a misstatement); City of

 Pontiac Gen. Emp. Ret. Sys. v. Lockheed Martin Corp., 875 F. Supp. 2d 359, 374 (S.D.N.Y.

 2012).

          Here, the SEC identified material misrepresentations appearing in several

 documents. In each instance, the SEC satisfies the Janus “maker” requirement by identifying

 which Defendant(s) signed, reviewed, and/or approved the document:

Document Containing            Allegations Regarding Which Defendant(s) “Made” the
Misrepresentation              Misrepresentation

The Funds’ 2014 and 2015       Defendant Aven: (1) “was responsible for, and had ultimate
Financial Statements           authority over the content of the financial statements;”
                               (2) “reviewed and approved the financial statements;” and
                               (3) “distributed [the statements] to investors through SBB’s
                               internet portal.” (Compl. ¶ 86.)

SBB’s Forms ADV                Defendant Aven: “drafted, reviewed, and signed the Forms
                               ADV on SBB’s behalf.” (Id. ¶ 87.)

 5
  See, e.g., SEC v. Carter, 2011 WL 5980966, at *2 (N.D. Ill. Nov. 28, 2011) (denying motion to
 dismiss, holding that by alleging that defendant “reviewed and approved” fraudulent press releases,
 the SEC “sufficiently alleged that defendant had ultimate authority for the statements and ‘made’
 them for purposes of Janus”); SEC v. Benger, 931 F. Supp. 2d 908, (N.D. Ill. 2013) (denying motion
 to dismiss, holding that the Janus’ “maker” requirement was satisfied by the SEC’s allegation that
 the defendants “approved, adopted, and collectively implemented” fraudulent share purchase
 agreements); SEC v. Nostra Energy, Inc., 202 F. Supp. 3d 391, 397 (S.D.N.Y. 2016) (denying motion
 for summary judgment premised on Janus, holding that the SEC presented evidence that defendant
 had “authority to manage the content” of the fraudulent materials and “approved” the materials).


                                                  18
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 23 of 29 PageID #:234




SBB Management               “Both of [the] false management representation letters were
Representation Letters to    signed by Barnett and Aven on SBB’s behalf.” (Id. ¶ 71
Auditor A                    (emphasis added).)

SBB’s Investment             Defendant Barnett “signed each of those agreements on SBB’s
Management Agreements        behalf as its managing member.” (Id. ¶ 89.)

The Funds’ Operating         Barnett signed the investor subscription packages which
Agreements                   contained the operating agreements. (Id. ¶ 90.)



        Likewise, with regard to SBB’s fraudulent marketing materials, the SEC alleges that:

 both Aven and Barnett (1) worked closely with the Placement Agent to create the marketing

 materials, (2) “provid[ed] the Placement Agent with the information included in SBB’s

 marketing materials,” and (3) “were responsible for … reviewing and approving all

 marketing materials before they were distributed to investors.” (Id. ¶ 95.)

        Those allegations are sufficient to state a claim that Defendants “made” material

 misstatements under Exchange Act Rule 10b-5(b).

        VI.    Defendants Present an Improper Fact-based Defense Regarding the SEC’s
               Fraudulent Marketing Claims

        Rather than address the SEC’s allegations of Defendants’ fraudulent marketing of

 Polysight, Barnett and Aven simply preview their defense on the merits. They claim that –

 contrary to the allegations of the Complaint – they weren’t actually marketing the Polysight

 Fund. (Def. Br. at 20-22.) Instead, they were purportedly marketing a separate series of

 custom funds that were described with the term “Polysight Platform.” (Id.) Defendants

 claim these new “Polysight Platform” funds “would have similar but not identical

 characteristics to” the Polysight Fund. (Id. 22.) As purported proof that these mystery funds




                                               19
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 24 of 29 PageID #:235




existed, Defendants attach an example of a fraudulent fact sheet that, indeed, refers to the

“Polysight Platform.” (Def. Ex. 5.)

        But, Defendants’ fact-based defense has no place in a motion to dismiss. Their story

regarding the marketing materials, their purported negotiations with “sophisticated

institutional investors,” and the purported terms of a new group of funds cannot be found in

the allegations of the Complaint (which must be taken as true) or within the four corners of

their exhibit. The proffered fact sheet makes no reference to any “new funds,” does not

explain how the “Polysight Platform” is any different than the Polysight Fund, provides no

basis for inferring that these new funds even existed, and does not establish that all of the

Defendants’ marketing used the term “Polysight Platform.” In fact, when the time comes

for a jury to resolve factual disputes, the SEC will provide examples of offending marketing

materials that expressly reference the Polysight Fund and/or make no reference to the

“Polysight Platform.” 6 Defendants’ fact-based defense cannot be resolved at this stage.

        VII.     The SEC Sufficiently Pleads That Defendant Aven Willfully Filed A False
                 Form ADV With the Commission.

          The SEC has pled sufficient facts to allow a reasonable juror to conclude that Aven

willfully made a material misstatement in SBB’s Forms ADV regarding SBB’s purported

GAAP compliance. This analysis could begin and end with Aven’s own admissions. The

SEC alleges that Aven has admitted that Defendants “didn’t consider accounting principles”

when creating SBB’s Model and proceeded on their “intuition.” (Compl. ¶ 53.) This, even

though Aven was telling the public in SBB’s Forms ADV that SBB’s financial statements



6
  In fact, one of Defendants’ own exhibits proves that point. Exhibit 4 to Defendants’ Motion to Dismiss is a
November 2015 fact sheet for “Polysight I, LLC” – i.e., the Polysight Fund. (Def. Ex. 4.) The sheet makes no
mention of the Polysight Platform and contains the misrepresentations identified in the Complaint regarding the
fund’s lockup period high water mark, and fund performance. (Compare Def. Ex. 4 with Compl. ¶ 96.)


                                                        20
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 25 of 29 PageID #:236




were prepared in accordance with GAAP. (Id. ¶ 87.) But, the Complaint does not stop

there. As described in detail above, the SEC alleges that Aven and Barnett both knew, or

recklessly disregarded that SBB’s Model was not designed to generate exit prices for the

Funds’ notes. (supra, pp. 3-6, 12-13.) Those facts are more than enough to support the

conclusion that Aven’s misrepresentations in SBB’s Forms ADV was willful.

       VIII. The SEC Alleged That SBB Distributed Financial Statements That Did Not
             Comply With GAAP.

       After spending the first 22 pages of their brief discussing the SEC’s allegations of

GAAP violations, financial manipulation, and the effect on SBB’s financial statements,

Defendants switch tack and argue that those allegations do not exist. They urge the Court to

dismiss the SEC’s claim under Advisers Act Rule 206(4)-2, arguing that the SEC “fails to

allege that SBB distributed financial statements that failed to comply with GAAP.” (Def. Br.

at 23.) Once again, Defendants simply ignore the SEC’s allegations. The SEC expressly

alleges that SBB’s 2014 and 2015 financial statements did not comply with GAAP. (Compl.

¶¶ 66, 82, 86.)

       Confronted with that reality, Defendants build a strawman. They claim that the SEC

is trying to apply Rule 206(4)-2 retroactively based on Auditor A’s April 12, 2019

withdrawal of its audit opinions. (Def. Br. at 23.) That is not true. The SEC’s claim is based

on SBB’s failure to comply with GAAP at the time the 2014 and 2015 financial statements

were distributed. As repeatedly alleged in the Complaint, and summarized above, long

before the financial statements were issued, SBB started inflating the Funds’ performance by

(a) creating a valuation model that radically deviated from GAAP, and (b) manipulating the

Model’s inputs to reach artificially inflated note values. Because of those existing GAAP

violations, the Funds’ financial statements for 2014 and 2015 (for all but one of the Funds)


                                              21
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 26 of 29 PageID #:237




overstated the Fund’s NAV by at least 5%. (Id. ¶ 86.) In other words, those financial

statements did not comply with GAAP at the time they were created.

       To be sure, Auditor A’s subsequent resignation and withdrawal of its audit opinions

is relevant evidence of SBB’s violations. It shows that, upon discovering SBB’s fraud and its

evasion of GAAP requirements, Auditor A could no longer rely on SBB’s representations

and was no longer able to certify SBB’s financial statements. But, that withdrawal is not the

triggering event for the SEC’s claim and no fair reading of the Complaint supports

Defendants’ argument that the SEC is “retroactively” applying Rule 206(4)-2.

       IX.     The SEC Adequately Alleges That SBB Lacked Policies to Prevent Fraud:

       Defendants next take the SEC to task for failing to identify something that does not

exist. The SEC alleges that SBB violated Advisers Act Rule 206(4)-7 which, among other

things, requires investment advisers to “[a]dopt and implement written policies and

procedures reasonably designed to prevent violation” of the Advisers Act (e.g., the violations

described throughout the SEC’s Complaint). (Id. at ¶¶ 144-46.) Curiously, Defendants argue

that the SEC “fails to identify” an offending policy. (Def. Br. at 23.) But that is the point.

The SEC has alleged that SBB did not have policies and procedures in place to prevent its

officers from manipulating the value of securities, providing false information to SBB’s

auditor, and distributing false marketing materials. In fact, the SEC details how SBB’s

existing policies were the problem: SBB’s valuation policy was implemented in a way that

radically departed from GAAP standards and valuation norms (id. ¶¶ 33-53) while its

Investment Management Agreements and Operating Agreements were never properly

implemented as they falsely promised that SBB’s would comply with GAAP (Id. ¶¶ 89-90).




                                               22
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 27 of 29 PageID #:238




       In short, just as the Complaint alleges, SBB failed to “implement[] written policies

and procedures designed to prevent violation” of the Advisers Act. (Id. ¶ 145.) There is no

basis for dismissing the SEC’s claim.

       X.     Defendants’ Objection to the Complaint’s Format Does Not Warrant
              Dismissal:

       Finally, lacking a substantive basis for dismissing the Complaint, Defendants try to

argue that the Complaint should be dismissed because of its format. Nestled among the 12

other issues raised in their brief, Defendants accuse the SEC of “shotgun pleading.” (Def.

Br. at 18-19.) Their sole objection: that each of the SEC’s fraud claims incorporates the

factual allegations made in the main body of the Complaint. Significantly, Defendants do

not point to any specific, bona fide instance where this practice creates confusion or prevents

them from construing the SEC’s claims. Rather, they seem to argue that the SEC’s

incorporation of its factual allegations into each fraud claim is inherently disqualifying.

       But, adopting factual allegations by reference is not a sufficient basis for dismissing a

Complaint. To the contrary, this practice is expressly allowed under Fed. R. Civ. P. 10(c).

(“A statement in a pleading may be adopted by reference elsewhere in the same pleading”.)

Courts have recognized that “there is nothing wrong” with describing each defendant’s role

in the fraud “in the background section of the complaint and then referring collectively to

[d]efendants in the conclusory paragraphs under the specific counts which incorporate those

earlier paragraphs. In fact, this method of pleading results in a well-organized and readable

complaint.” Walls v. Vre Chicago Eleven, LLC, 2016 WL 5477554, at *10 (N.D. Ill. Sept. 29,

2016) (denying motions to dismiss). The court in one of Defendants’ own cited cases, SEC v.

Goldstone, rejected the same argument Defendants now make, denying a motion to dismiss

and holding: “The Court will not dismiss the Complaint on the basis of the SEC’s pleading


                                               23
    Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 28 of 29 PageID #:239




each count through incorporation of the previous paragraphs. If the Plaintiff had to repeat

every paragraph in every count, a lengthy complaint already would become unreasonably

too long, elevating form over substance.” Goldstone, 952 F. Supp. 2d at 1222.

        So it is here. The SEC’s claims – unlike those in the two cases cited by the

Defendants 7 – have similar elements and each stem from a single course of conduct:

Defendants’ creation and manipulation of SBB’s valuation Model to inflate note values and

their cover-up of the same. The SEC has pled that course of conduct in an organized way,

has provided clear descriptions of the accounting principles involved, has identified each

misstatement and omission, and specified each Defendant’s role in the fraud. Without

incorporating those allegations into each count, the SEC would have to duplicate large

swaths of the Complaint under each count. Such an approach would be needlessly repetitive

and arguably would violate the requirement that the Complaint include a “short and plain

statement” of the SEC’s claims. Fed. R. Civ. P. 8(a).

        Defendants’ “shotgun pleading” argument elevates form over substance and should

be rejected. See Ustian, 229 F. Supp. 3d at 778 (rejecting defendant’s “shotgun pleading”

argument and denying motion to dismiss, holding that the SEC’s incorporation of 180 fact


7
  The complaints in Defendants’ two cases -- Customguide v. Careerbuilder, LLC, 813 F. Supp. 2d 990
(N.D. Ill. 2011) and SEC v. Kameli, 373 F. Supp. 3d 1194 (N.D. Ill. 2019) -- were not dismissed
based solely on plaintiff’s incorporation of factual allegations into each count; those two courts cited
actual confusion regarding the basis for the claim. Unlike here, plaintiff in Customguide brought a
flurry of state law charges against the defendant, each with very different elements and factual
predicates. Customguide, 813 F. Supp. 2d at 994-995. The court nevertheless addressed each count on
the merits. Id. at 996-1004. It noted plaintiff’s “shotgun pleading” only in relation to a single count
(misappropriation of intellectual property) due to confusion regarding the subject matter of that
count. Id. at 1001. Similarly, the Kameli noted that: (a) the SEC incorporated allegations “span[ing]
complex events” over eight years, involving eight separate construction projects and years of
investor communications, (b) the SEC failed to identify the time, place, and content of purported
misrepresentations, and (c) the court could not tell which communications were fraudulent, or
which construction projects were involved. Kameli, 373 F. Supp. 3d at 1202-1203. In other words,
neither of those two cases turned on formatting alone.


                                                  24
   Case: 1:19-cv-06473 Document #: 24 Filed: 01/13/20 Page 29 of 29 PageID #:240




paragraphs into each count “does not prevent the Court from reviewing the sufficiency of

each count” and “[t]here was no need to repeat [the] paragraphs under each count

heading”).

                                     CONCLUSION

       For the reasons stated above, the SEC respectfully requests that the Court deny

Defendants’ motion to dismiss.

                                   UNITED STATES SECURITIES
                                   AND EXCHANGE COMMISSION

Dated: January 13, 2020            By: /s/Timothy S. Leiman
                                   Timothy S. Leiman (Leimant@sec.gov)
                                   Robert M. Moye
                                   Kevin A. Wisniewski

                                   Chicago Regional Office
                                   175 West Jackson Blvd., Suite 1450
                                   Chicago, IL 60604
                                   Telephone: (312) 353-7390

                                   Attorneys for Plaintiff




                                              25
